SECURITIES PURCHASE AGREEMENT
 


THIS SECURITIES PURCHASE AGREEMENT is entered into as of April 28, 2009 (this
“Agreement”), by and between Trinad Capital Master Fund, Ltd. (the “Seller”) and
George Elliott (the “Buyer”).  Each party to this Agreement is referred to
herein as a “Party,” and they are all referred to collectively as “Parties.”
 
W I T N E S S E T H:
 
WHEREAS, the Seller is the owner of 3,978,000 shares (the “Shares”) of the
common stock, par value $0.0001 per share (the “Common Stock”), of Noble Medical
Technologies, Inc., a Delaware corporation (the “Company”), which, constitutes
95% of the total outstanding shares of the Common Stock of the Company on a
fully-diluted basis immediately prior to the Closing (as defined below); and
 
WHEREAS, the Seller desires to sell and the Buyer desires to purchase from the
Seller the Shares on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:
 
 
ARTICLE I
 
SALE AND PURCHASE OF SHARES
 
1.1           Incorporation of Recitals.  The provisions and recitals set forth
above are hereby referred to and incorporated herein and made a part of this
Agreement by reference.
 
1.2           Sale and Purchase of Shares.  Subject to the terms and conditions
of this Agreement, at the Closing, the Seller hereby agrees to sell to Buyer and
Buyer agrees to purchase from the Seller the Shares in exchange for Buyer’s one
share of Series B Preferred Stock of GoldSail Shipping Corporation (the
“Purchase Price”).
 
1.3           Closing.  Subject to the terms and conditions of this Agreement,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place on the date hereof (the “Closing Date”).  On the Closing Date,
the Seller shall deliver to the Buyer: (a) stock certificate(s) evidencing the
Shares in negotiable form, duly endorsed in blank, or with stock transfer powers
attached thereto (or irrevocable instructions to the Company’s transfer agent
authorizing the transfer of the Shares to Buyer) (the “Share Certificates”); (b)
resignations of the officers and directors of the Company as designated by Buyer
and their written appointment of one or more persons designated by Buyer as
successor officers and directors; and (c) all corporate documents (minutes,
resolutions, agreements and contracts), bank accounts, check books, common
seals, memorandum and articles and amendments, etc. of the Company.  On the
Closing Date, the Buyer shall deliver to Seller the Purchase Price in exchange
for the Shares.
 
1.4           Payments at Closing.  On or before the Closing Date, the Company
shall pay and discharge all outstanding liabilities (collectively, “Company
Liabilities”).  Giving effect to these payments, it is the Parties’ intent that
the Company shall, on the Closing Date and as of the Closing, have no
liabilities and no assets.
 

--------------------------------------------------------------------------------


ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
Except as set forth under the corresponding section of the disclosure schedules
(the “Disclosure Schedules”) attached hereto as Exhibit A, which Disclosure
Schedules shall be deemed a part hereof, the Seller hereby represents and
warrants to Buyer that now and as of the Closing:
 
2.1           Due Organization and Qualification; Subsidiaries; Due
Authorization.
 
(a)           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of formation, with full
corporate power and authority to own, lease and operate its business and
properties and to carry on its business in the places and in the manner as
presently conducted.  The Company is duly qualified and in good standing as a
foreign corporation in each jurisdiction in which the properties owned, leased
or operated, or the business conducted, by it requires such qualification except
for any failure to qualify, which when taken together with all other failures to
qualify, is not likely to have a material adverse effect on the business of the
Company.
 
(b)           The Company does not have, and has never had, any subsidiaries and
does not own, directly or indirectly, any capital stock, equity or interest in
any corporation, firm, partnership, joint venture or other entity.
 
(c)           Seller is the record and beneficial owner of the Shares and has
sole power and authority over the disposition of the Shares.  The Shares are
free and clear of any liens, claims, encumbrances, and charges.  The Shares have
not been sold, conveyed, encumbered, hypothecated or otherwise transferred by
Seller except pursuant to this Agreement.  Seller has the legal right to enter
into and to consummate the transactions contemplated hereby and otherwise to
carry out his obligations hereunder.  This Agreement constitutes the valid and
binding obligation of Seller.  The execution, delivery and performance by the
Seller of this Agreement does not violate any contractual restriction contained
in any agreement which binds or affects or purports to bind or affect the
Seller.  Seller is not a party to any agreement, written or oral, creating
rights in respect of any of such Shares in any third party or relating to the
voting of its Shares.  Seller is not a party to any outstanding or authorized
options, warrants, rights, calls, commitments, conversion rights, rights of
exchange or other agreements of any character, contingent or otherwise,
providing for the purchase, issuance or sale of any of the Shares, and there are
no restrictions of any kind on the transfer of any of the Shares other than (a)
restrictions on transfer imposed by the Securities Act of 1933, as amended (the
“Securities Act”) and (b) restrictions on transfer imposed by applicable state
securities or “blue sky” laws.  Seller acknowledges that Seller has been advised
that Buyer or others may take various actions including actions which result in
the Shares greatly increasing in value and that by executing this agreement,
Seller expressly waives any and all right to participate in any way in any such
increase in value of the shares of the Company.  Those creditors listed in the
Disclosure Schedules are the only individuals or entities with any claims
against the Company.  Other than as set forth on the Disclosure Schedules, the
Company does not have any obligations or liabilities of any nature (matured or
unmatured, fixed or contingent).
 
2.2           No Conflicts or Defaults.  The execution and delivery of this
Agreement by the Seller and the consummation of the transactions contemplated
hereby do not and shall not (a) contravene the Certificate of Incorporation or
By-laws of the Company or (b) with or without the giving of notice or the
passage of time  (i) violate, conflict with, or result in a breach of, or a
default or loss of rights under, any material covenant, agreement, mortgage,
indenture, lease, instrument, commitment, arrangement, permit or license to
which the Seller or the Company is a party or by which the Seller or the Company
is bound (each a “Contract”), or any judgment, order or decree, or any federal,
state or other statute, law, ordinance, rule or regulation to which the Seller
or the Company is subject, (ii) result in the creation of, or give any party the
right to create, any mortgage, security interest, lien, charge, easement, lease,
sublease, covenant, option, claim, restriction or encumbrance or any other right
or adverse interest (“Liens”) upon any of the properties or assets of the
Company, (iii) terminate or give any party the right to terminate, amend,
abandon or refuse to perform, any Contract to which the Seller or the Company is
a party or by which the Company’s assets are bound, or (iv) accelerate or
modify, or give any party the right to accelerate or modify, the time within
which, or the terms under which, the Seller or the Company is to perform any
duties or obligations or receive any rights or benefits under any material
agreement, arrangement or commitment to which it is a party.
 
2

--------------------------------------------------------------------------------


2.3           Capitalization.  On the Closing Date, the authorized capital stock
of the Company consists of 21,000,000 shares of Common Stock, par value $0.0001
per share, of which 4,188,000 shares are, as of the date hereof, issued and
outstanding (“Company Shares”) and 1,000,000 shares of preferred stock, par
value $0.0001 per share, of which no shares are, as of the date hereof, issued
and outstanding.  All of the Company Shares are duly authorized, validly issued,
fully paid and nonassessable, and have not been issued in violation of any
purchase option, call option, right of first refusal, preemptive right,
subscription right, or any similar right of stockholders.  The Company Shares
are not, and the Shares are not and will not be as of the Closing, subject to
any preemptive or subscription right.  There is no outstanding voting trust
agreement or other Contract, agreement, arrangement, option, warrant, call,
commitment or other right of any character obligating or entitling the Company
to issue, sell, redeem or repurchase any of its securities, and there is no
outstanding security of any kind convertible into or exchangeable for the Common
Stock of the Company, nor has the Company, or any of its agents orally agreed to
issue any of the foregoing.  There are no declared or accrued unpaid dividends
with respect to any shares of the Company’s Common Stock.  There are no
agreements, written or oral, between the Company and any of its stockholders or
among any stockholders relating to the acquisition (including without limitation
rights of first refusal or preemptive rights), or disposition, or registration
under the Securities Act or voting of the capital stock of the Company. There
are no outstanding shares of Common Stock that are subject to vesting. The
Company has no capital stock other than the Common Stock authorized, issued or
outstanding.
 
2.4           Financial Statements.
 
(a)           SEC Documents. The Seller hereby makes reference to the following
documents filed by the Company with the United States Securities and Exchange
Commission (the “SEC”), as posted on the SEC’s website,
www.sec.gov:  (collectively, the “SEC Documents”): (a) Registration Statement
Under the Securities Act of 1933 on Form S-1 as filed on April 28, 2008 and all
amendments thereto; (b) Quarterly Reports on Form 10-Q for the periods ended
March 31, 2008, June 30, 2008 and September 30, 2008 and all amendments thereto;
(c) Annual Report on Form 10-K for the period ended December 31, 2008; and (d)
Current Report on Form 8-K as filed on February 12, 2009.  The SEC Documents
constitute all of the documents and reports that the Company was required to
file with the SEC pursuant to the Securities Act of 1933, as amended
(“Securities Act”), and the Securities Exchange Act of 1934, as amended
(“Exchange Act”), and the rules and regulations promulgated thereunder by the
SEC.  The financial statements included in the SEC Documents include a copy of
the balance sheet of the Company at December 31, 2008 and at December 31, 2007,
and the related statements of operations and stockholders’ cash flows for the
fiscal year ended December 31, 2008 and the period from July 25, 2007
(inception) through December 31, 2007, including the notes thereto, as audited
by Li & Company, PC, certified, independent accountants, and the balance sheet
of the Company at March 31, 2008, June 30, 2008 and September 30, 2008 and the
related statements of operations and stockholders’ cash flows for the three-,
six- and nine-month periods, respectively, then ended prepared by the Company’s
management (all such statements being referred to collectively as the “Company
Existing Financial Statements”).  All the Company Existing Financial Statements,
together with the notes thereto, have been prepared in accordance with U.S.
generally accepted accounting principles applied on a basis consistent
throughout all periods presented.  These Company Existing Financial Statements
present fairly the financial position of the Company as of the dates and for the
periods indicated.  The books of account and other financial records of the
Company have been maintained in accordance with U.S. GAAP.
 
3

--------------------------------------------------------------------------------


(b)           Since the date of the latest Company Existing Financial Statements
(the “Most Recent Date”), there has been no material adverse change in the
condition, financial or otherwise, net worth, prospects or results of operations
of the Company.  Without limiting the foregoing, since the Most Recent Date:
 
(i)             the Company has not sold, leased, transferred or assigned any of
its assets, tangible or intangible, other than in the ordinary course of
business;


(ii)            the Company has not entered into any agreement, Contract,
commitment, lease or license (or series of related agreements, Contracts,
commitments, leases and licenses);


(iii)           no party (including the Company) has accelerated, terminated,
modified or canceled any agreement, Contract, lease or license (or series of
related agreements, Contracts, leases and licenses) to which the Company is a
party or by which the Company or its assets are bound;


(iv)           the Company has not made any capital expenditure (or series of
related capital expenditures) of whatever nature;


(v)           the Company has not made any capital investments in, any loans to,
or any acquisitions of the securities or assets of any other person (or a series
of related capital investments, loans and acquisitions);
(vi)           declared or paid any dividends or made any other distribution to
its stockholders whether or not upon or in respect of any shares of its capital
stock;


(vii)          redeemed or otherwise acquired any shares of its capital stock
(except upon the exercise of outstanding options) or any option, warrant or
right relating thereto;


(viii)         the Company has not issued any notes, bonds or other debt
securities, or created, incurred, assumed or guaranteed any liabilities,
obligations or indebtedness for borrowed money or capitalized lease obligation;


(ix)           the Company has not canceled, compromised, waived or released any
right or claim (or series of related rights and claims) or material
indebtedness;


(x)            the Company has not made any loans to, or entered into any other
transactions with, any of its directors, officers, or employees; and


(xi)           the Company has not committed to do any of the foregoing.


2.5           Further Financial Matters.  The Company does not have any (a)
assets of any kind or (b) liabilities or obligations, whether secured or
unsecured, accrued, determined, absolute or contingent, asserted or unasserted
or otherwise, which are required to be reflected or reserved in a balance sheet
or the notes thereto under generally accepted accounting principles, and which
are not reflected in the Company Existing Financial Statements.
 
4

--------------------------------------------------------------------------------


2.6           Taxes.  The Company has filed all United States federal, state,
county, local and foreign, national, provincial and local returns and reports
which were required to be filed on or prior to the Closing Date hereof in
respect of all income, withholding, franchise, payroll, excise, property, sales,
use, value-added or other taxes or levies, imposts, duties, license and
registration fees, charges, assessments or withholdings of any nature whatsoever
(together, “Taxes”), and has paid all Taxes (and any related penalties, fines
and interest) which have become due pursuant to such returns or reports or
pursuant to any assessment which has become payable, or, to the extent its
liability for any Taxes (and any related penalties, fines and interest) has not
been fully discharged, the same have been properly reflected as a liability on
the books and records of the Company and adequate reserves therefor have been
established.  All such returns and reports filed on or prior to the date hereof
have been properly prepared and are true, correct (and to the extent such
returns reflect judgments made by the Company, as the case may be, such
judgments were reasonable under the circumstances) and complete in all material
respects.  The amount shown on the Company’s most recent balance sheet in the
Company Existing Financial Statements as provision for taxes is sufficient in
all material respects to pay all accrued and unpaid federal, state, local and
foreign taxes for the period then ended and all prior periods.  No tax return or
tax return liability of the Company has been audited or, is presently under
audit.  The Company has not given or been requested to give waivers of any
statute of limitations relating to the payment of any Taxes (or any related
penalties, fines and interest).  There are no claims pending or, to the
knowledge of the Seller, threatened, against the Company for past due
Taxes.  All payments for withholding taxes, unemployment insurance and other
amounts required to be paid for periods prior to the date hereof to any
governmental authority in respect of employment obligations of the Company,
including, without limitation, amounts payable pursuant to the Federal Insurance
Contributions Act, have been paid or shall be paid prior to the Closing and have
been duly provided for on the books and records of the Company and in the
Company Existing Financial Statements.  All such amounts and penalties are set
forth in the Company’s most recent balance sheet in the Company Existing
Financial Statements.
 
2.7           Indebtedness; Contracts; No Defaults; Liabilities.
 
(a)           The Company has no instruments, agreements, indentures, mortgages,
guarantees, notes, commitments, accommodations, letters of credit or other
arrangements or understandings, whether written or oral, to which the Company is
a party.
 
(b)           Neither the Company, nor, to the Seller’s knowledge, any other
person or entity, is in breach of, or in default under any Contract, agreement,
arrangement, commitment or plan to which the Company is a party, and no event or
action has occurred, is pending or is threatened, which, after the giving of
notice, passage of time or otherwise, would constitute or result in such a
breach or default by the Company or, to the knowledge of the Seller, any other
person or entity.  The Company has not received any notice of default under any
Contract, agreement, arrangement, commitment or plan to which it is a party,
which default has not been cured to the satisfaction of, or duly waived by, the
party claiming such default on or before the date hereof.
 
(c)           Other than the Company Liabilities set forth on Schedule C, which
shall be paid off immediately upon the closing, the Company has no liabilities.


2.8           Real Property.  The Company does not own or lease any real
property.
 
2.9           Compliance.
 
(a)           The Company is not conducting its respective business or affairs
in violation of any applicable federal, state or local law, ordinance, rule,
regulation, court or administrative order, decree or process, or any requirement
of insurance carriers.  The Company has not received any notice of violation or
claimed violation of any such law, ordinance, rule, regulation, order, decree,
process or requirement.


5

--------------------------------------------------------------------------------




(b)           The Company is in compliance with all applicable federal, state,
local and foreign laws, rules and regulations.  There are no claims, notices,
actions, suits, hearings, investigations, inquiries or proceedings pending or,
to the knowledge of the Sellers, threatened against the Company, and there are
no past or present conditions that the Company has reason to believe are likely
to give rise to any liability or other obligations of the Company under any
circumstances.
 
2.10          Permits and Licenses.  The Company has all certificates of
occupancy, rights, permits, certificates, licenses, franchises, approvals and
other authorizations as are reasonably necessary to conduct its business and to
own, lease, use, operate and occupy its assets, at the places and in the manner
now conducted and operated.  The Company has not received any written or oral
notice or claim pertaining to the failure to obtain any material permit,
certificate, license, approval or other authorization required by any federal,
state or local agency or other regulatory body, the failure of which to obtain
would materially and adversely affect its business.
 
2.11          Litigation.
 
(a)           There is no claim, dispute, action, suit, inquiry, proceeding or
investigation pending or, to the knowledge of the Seller, threatened, against or
affecting the business of the Company, or challenging the validity or propriety
of the transactions contemplated by this Agreement, at law or in equity or
admiralty or before any federal, state, local, foreign or other governmental
authority, board, agency, commission or instrumentality, nor has any such claim,
dispute, action, suit, proceeding or investigation been pending or threatened
during the 12 month period preceding the date hereof;
 
(b)           There is no outstanding judgment, order, writ, ruling, injunction,
stipulation or decree of any court, arbitrator or federal, state, local, foreign
or other governmental authority, board, agency, commission or instrumentality,
against or affecting the business of the Company; and
 
(c)           The Company has not received any written or verbal inquiry from
any federal, state, local, foreign or other governmental authority, board,
agency, commission or instrumentality concerning the possible violation of any
law, rule or regulation or any matter disclosed in respect of its business.
 
2.12          Insurance.  The Company does not currently maintain any form of
insurance.
 
2.13          Certificate of Incorporation and By-laws; Minute Books.  Copies of
the Company’s Certificate of Incorporation and its By-laws have been provided to
the Buyer.  Such copies of the Certificate of Incorporation and By-laws (or
similar governing documents) of the Company, and all amendments to each  as
provided are true, correct and complete.  The minute books of the Company as
forwarded to the Buyer contain true, correct and complete records of all
meetings and consents in lieu of meetings of its Board of Directors (and any
committees thereof), or similar governing bodies, since the time of its
organization.  The stock books of the Company as forwarded to the Buyer are
true, correct and complete.
 
2.14          Employee Benefit Plans.  The Company does not maintain, nor has
the Company maintained in the past, any employee benefit plans (“as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), or any plans, programs, policies, practices, arrangements or
contracts (whether group or individual) providing for payments, benefits or
reimbursements to employees, officers or consultants of the Company, former
employees, officers or consultants of the Company, their beneficiaries and
dependents under which such employees, officers or consultants, former
employees, officers or consultants, their beneficiaries and dependents are
covered through an employment relationship with the Company, any entity required
to be aggregated in a controlled group or affiliated service group with the
Company for purposes of ERISA or the Internal Revenue Code of 1986 (the “Code”)
(including, without limitation, under Section 414(b), (c), (m) or (o) of the
Code or Section 4001 of ERISA, at any relevant time (“Benefit Plans”).
 
6

--------------------------------------------------------------------------------


2.15          Patents; Trademarks and Intellectual Property Rights.  Except as
set forth on Schedule 2.15 (such items set forth on Schedule 2.15 referred to
herein as the “Intellectual Property”), the Company does not own or possess any
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information, Internet web site(s) or proprietary rights of any
nature.  The business conducted by the Company has not and will not cause the
Company to infringe or violate any of the patents, trademarks, service marks,
trade names, copyrights, mask-works, licenses, trade secrets, processes, data,
know-how or other intellectual property rights of any other person or
entity.  The Company owns the entire right, title and interest in and to, and
has the exclusive perpetual royalty-free right to use, the Intellectual
Property, free and clear of all liens and encumbrances.  There are no pending
or, to the knowledge of Seller, threatened claims against the Company by any
person or entity with respect to any of the items, or their use, listed on
Schedule 2.15.
 
2.16          Brokers.  The Company or the Seller has not agreed to or incurred
any obligation or other liability that could be claimed against the Company,
Seller or Buyers or any other person for any finder’s fee, brokerage commission
or similar payment.
 
2.17          Affiliate Transactions.  No officer, director, employee or other
affiliate of the Company (or any of the relatives or affiliates of any of the
aforementioned persons) is a party to any agreement, Contract, commitment or
transaction with the Company or affecting the business of the Company, or has
any interest in any property, whether real, personal or mixed, or tangible or
intangible, used in or necessary to the Company which will subject the Company
to any liability or obligation from and after the Closing Date.
 
2.18          Quotation on OTCBB.  The Company’s Common Stock is currently
eligible for quotation on the OTC Bulletin Board (the “Bulletin Board”), and the
Company has not received any notices that its Common Stock will not be eligible
for quotation on the Bulletin Board.
 
2.19          Compliance.  The Company has complied with the requirements of the
Exchange Act and the Securities Act, and is current in its filings under the
Exchange Act and the Securities Act.
 
2.20          Filings.  None of the filings made by the Company under the
Exchange Act or the Securities Act contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading.
 
2.21          Consents.  Other than any applicable Current Report on Form 8-K
under the Exchange Act, and any Section 13(a) or 15(d) filings, no consent,
waiver, approval, order or authorization of, or registration, declaration or
filing with, any court, administrative agency or commission or other federal,
state, county, local or other foreign governmental authority, instrumentality,
agency or commission (“Governmental Entity”) is required by or with respect to
the Sellers in connection with the execution and delivery of this Agreement and
any related agreements to which the Seller is a party or the consummation of the
transactions contemplated hereby and thereby, except for such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable securities laws.
 
2.22          Schedules and Exhibits.  All lists or other statements,
information or documents set forth in, or attached to any Disclosure Schedules,
Schedules and Exhibits provided pursuant to this Agreement or delivered
hereunder shall be deemed to be representations and warranties by the Company
with the same force and effect as if such lists, statements, information and
documents were set forth herein.  Any list, statement, document or any
information set forth in, or attached to any Disclosure Schedules, Schedules or
Exhibits provided pursuant to this Agreement or delivered hereunder shall not be
deemed to constitute disclosure for the purposes of any other Disclosure
Schedules, Schedules or Exhibits provided pursuant to this Agreement unless
specific cross reference is made and shall survive after closing.
 
7

--------------------------------------------------------------------------------


2.23          Environmental Matters.  The Company has never: (i) operated any
underground storage tanks at any property that the Company has at any time
owned, operated, occupied or leased; or (ii) illegally released any material
amount of any substance that has been designated by any Governmental Entity or
by applicable foreign, federal, state, or local law to be radioactive, toxic,
hazardous or otherwise a danger to health or the environment, including, without
limitation, PCBs, asbestos, petroleum, and urea-formaldehyde and all substances
listed as hazardous substances pursuant to the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, or defined as a
hazardous waste pursuant to the United States Resource Conservation and Recovery
Act of 1976, as amended, and the regulations promulgated pursuant to said laws),
but excluding office and janitorial supplies properly and safely maintained.
 
2.24          Representations and Warranties.  The representations and
warranties of the Seller included in this Agreement and any list, statement,
document or information set forth in, attached to any Disclosure Schedules,
Schedules and Exhibits provided pursuant to this Agreement or delivered
hereunder, are true and complete in all material respects and do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated herein or therein or necessary to make the statements contained herein
or therein not misleading, under the circumstance under which they were made and
shall survive after Closing as set forth herein.
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer hereby represents and warrants to the Company that now and as of the
Closing:
 
3.1           Authority Relative to this Agreement.  Buyer has the requisite
power and/or authority to enter into this Agreement and carry out its
obligations hereunder.  This Agreement has been duly and validly executed and
delivered by the Buyer and constitutes a valid and binding obligation of the
Buyer, enforceable in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity.
 
3.2            Buyer Representation Regarding the Securities.  The Buyer
understands that the Shares have not been and will not be registered under the
Securities Act or any United States state securities laws and the Shares are
being offered and sold pursuant to Regulation S under the Securities Act based
in part on the truth and accuracy of the representations of the Buyer set forth
herein.  The Buyer is purchasing the Shares for its own account for investment
purposes only and not with a view to the distribution thereof nor on behalf of
or for the benefit of any U.S. person and the sale and resale of the Shares have
not been prearranged with any U.S. person.  Notwithstanding the foregoing, the
undersigned may resell the Shares in accordance with the below.  The Buyer
agrees that prior to the expiration of a period commencing on the date of the
issuance of the Shares and ending one year from the issuance of the Shares (the
“Distribution Period”), the Buyer shall not offer, sell, assign, transfer,
pledge, encumber or otherwise dispose of the Shares to U.S. persons or for the
account or benefit of U.S. persons and it will not resell the Shares except (1)
outside the United States in an offshore transaction in compliance with
Regulation S under the Securities Act; (2) pursuant to an exemption from
registration under the Securities Act; or (3) pursuant to an effective and
current registration statement under the Securities Act.  The Buyer further
agrees that during the Distribution Period it shall not engage in hedging
transactions with regard to the Shares unless in compliance with the Securities
Act.


8

--------------------------------------------------------------------------------


3.3            Buyer Status.  The Buyer is not a U.S. person (“U.S. person”) as
that term is defined in Rule 902(k) of Regulation S of the Securities Act and
the Shares have not been offered to the Buyer in the United States and at the
time of the offer the Buyer was physically outside of the United States.


3.4            Experience of the Buyer.  The Buyer has (a) been furnished with
all information which it deems necessary to evaluate the merits and risks of the
purchase of the Shares; (2) had the opportunity to ask questions concerning the
Shares and the Company and all questions posed have been answered to its
satisfaction; (3) been given the opportunity to obtain any additional
information it deems necessary to verify the accuracy of any information
obtained concerning the Shares and the Company; and (4) such knowledge and
experience in financial and business matters that it is able to evaluate the
merits and risks of purchasing the Shares and to make an informed investment
decision relating thereto.


3.5            General Solicitation.  The Buyer is not receiving the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 
ARTICLE IV
 
COVENANTS OF THE SELLER
 
4.1           Resignation and Appointment of the Company’s Officers and
Directors.  Effective as of the Closing Date, or such later date as agreed to
between the Buyer and Seller, (i) except for the existing Chief Financial
Officer, the Seller will cause the Company’s officers to resign and be duly
replaced by the Buyer’s designees; and (ii) the Seller will cause the Company to
cause the Buyer’s director designees to be duly appointed.


4.2           Preparation of Periodic Reports.  From the Closing Date and until
the earlier of (i) nine months from the date hereof and (ii) such time as there
is a “change in control” of the Company, Seller will, at its own cost and
expense, arrange for the preparation of the regular periodic reports required to
be filed by the Company with the SEC pursuant to the Securities Act and the
Exchange Act, and the rules and regulations promulgated thereunder.  For
purposes of this Section 4.2, a “change in control” of the Company shall be
deemed to occur if a third party (or parties) acquires, directly or indirectly,
securities of the Company representing 50% or more of the total voting power of
the Company.
 
 
ARTICLE V
 
DELIVERIES & CONDITIONS
 
5.1           Items to be delivered to the Buyer at the Closing by the
Seller.  The Buyer’s obligation to purchase the Shares hereunder is conditioned
on the following closing conditions and deliveries:
 
(a)           Delivery by the Seller of the following:
 
(i)             copies of the Company’s Certificate of Incorporation and
amendments thereto, By-laws and amendments thereto;
 
9

--------------------------------------------------------------------------------


(ii)            all minutes and resolutions of the board of directors and of the
stockholders (and meetings of stockholders) in possession of the Company;
 
(iii)           stockholder list of the Company;
 
(iv)           all financial statements and tax returns in possession of the
Company;
 
(v)            all applicable schedules hereto;
 
(vi)           Letters of resignation from the Company’s current officers and
directors to be effective upon Closing and confirming that they have no claim
against the Company in respect of any outstanding remuneration or fees of
whatever nature to be effective upon closing and after the appointments, with
the resignation of the directors to take effect on the Closing Date;
 
(vii)          Executed board resolutions authorizing and approving the actions
to be performed by the Company hereunder and appointing designees of the Buyer
as members of the board of directors or officers of the Company as set forth in
Schedule D;
 
(viii)          A certificate of the Secretary or Assistant Secretary of the
Company, dated as of the Closing Date, certifying as to (i) the incumbency of
officers of the Company executing this Agreement and all exhibits and schedules
hereto and all other documents, instruments and writings required pursuant to
this Agreement (the “Transaction Documents”), (ii) a copy of the Certificate of
Incorporation and By-Laws of the Company, as in effect on and as of the Closing
Date, and (iii) a copy of the resolutions of the Board of Directors of the
Company authorizing and approving the Company’s execution, delivery and
performance of the Transaction Documents, all matters in connection with the
Transaction Documents, and the transactions contemplated thereby;
 
(ix)           A certificate, executed by the President of the Company as of the
Closing Date, certifying to the fulfillment of all of the conditions to the
Buyer’s obligations under this Agreement and certifying that each of the
representations and warranties of the Seller as set forth in Section 2 of this
Agreement is true and correct in all material respects as of the Closing Date as
though made on and as of the Closing Date;
 
(x)            A duly executed copy of this Agreement;
 
(xi)           The Share Certificates (or an instruction letter issued by the
Company to the Company’s transfer agent authorizing and instructing the transfer
of the Shares from the Seller to the Buyer pursuant to this Agreement and the
signed instruments of transfer for the Share Certificates);
 
(xii)           Good standing and existence certificates for the Company from
the State of Delaware; and
 
(xiii)          Any other document reasonably requested by the Buyer that the
Buyer deems necessary for the consummation of this transaction.
 
(b)           The Buyer is satisfied with its due diligence investigation of the
Company, in its sole discretion;
 
(c)           The Buyer’s designees for the officer and director positions of
the Company shall have been duly appointed; and
 
10

--------------------------------------------------------------------------------


(d)           The representations and warranties set forth in Article 2 of this
Agreement shall be true and correct in all material respects.
 
5.2           Items to be delivered at Closing by Buyer.  The Seller’s
obligations to sell the Shares hereunder are conditioned on the following
closing conditions and deliveries by the Buyer:
 
(a)           All applicable exhibits and schedules hereto;
 
(b)           A duly executed copy of this Agreement;
 
(c)           Any other document reasonably requested by the Seller that it
deems necessary for the consummation of this transaction; and
 
(d)           The Purchase Price.
 
 
ARTICLE VI
 
TERMINATION
 
6.1           Termination.  This Agreement may be terminated:
 
(a)           at any time before, or at, Closing by written notice of the
Buyer;  and
 
(b)           prior to the Closing by any Party at any time if any provision
(including, but not limited to, the representations and warranties) of this
Agreement that is applicable to or required to be performed by the other Party
shall be materially untrue or shall become incapable of being accomplished or if
any conditions set forth in Article 5 hereof have not been fully satisfied as of
the Closing Date.
 
Upon termination of this Agreement for any reason, in accordance with the terms
and conditions set forth in this paragraph, each Party shall bear its own costs
and expenses.
 
 
ARTICLE VII
 
INDEMNIFICATION


7.1           Indemnification.
 
(a)           Obligation of Seller to Indemnify.  Seller agrees to indemnify,
defend and hold harmless Buyer (and its directors, officers, employees,
affiliates, stockholders, debenture holders, agents, attorneys, successors and
assigns) from and against all losses, liabilities, damages, deficiencies, costs
or expenses (including interest, penalties and reasonable attorneys’ and
consultants’ fees and disbursements) (collectively, “Losses”) based upon,
arising out of or otherwise in respect of any (i) inaccuracy in any
representation or warranty of the Seller contained in this Agreement or (ii)
breach by the Seller of any covenant or agreement contained in this Agreement.
 
(b)           Obligation of Buyer to Indemnify.  Buyer agrees to indemnify,
defend and hold harmless Seller from and against all Losses based upon, arising
out of or otherwise in respect of any (i) inaccuracy in any representation or
warranty of the Buyer contained in this Agreement or (ii) breach by the Buyer of
any covenant or agreement contained in this Agreement.
 
(c)           Notice and Opportunity to Defend.  Promptly after receipt by any
person entitled to indemnity under this Agreement (an “Indemnitee”) of notice of
any demand, claim or circumstances which, with the lapse of time, would or might
give rise to a claim or the commencement (or threatened commencement) of any
action, proceeding or investigation (an “Asserted Liability”) that may result in
a Loss, the Indemnitee shall give notice thereof (the “Claims Notice”) to any
other party (or parties) who is or may be obligated to provide indemnification
pursuant to Section 7.1(a) (the “Indemnifying Party”).  The Claims Notice shall
describe the Asserted Liability in reasonable detail and shall indicate the
amount (estimated, if necessary and to the extent feasible) of the Loss that has
been or may be suffered by the Indemnitee.
 
11

--------------------------------------------------------------------------------


(d)           The Indemnifying Party may elect to compromise or defend, at its
own expense and by its own counsel, any Asserted Liability.  If the Indemnifying
Party elects to compromise or defend such Asserted Liability, it shall within 30
days after the date the Claims Notice is given (or sooner, if the nature of the
Asserted Liability so requires) notify the Indemnitee of its intent to do so,
and the Indemnitee shall cooperate, at the expense of the Indemnifying Party, in
the compromise of, or defense against, such Asserted Liability.  If the
Indemnifying Party elects not to compromise or defend the Asserted Liability,
fails to notify the Indemnitee of its election as herein provided or contests
its obligation to indemnify under this Agreement, the Indemnitee may pay,
compromise or defend such Asserted Liability and all reasonable expenses
incurred by the Indemnitee in defending or compromising such Asserted Liability,
all amounts required to be paid in connection with any such Asserted Liability
pursuant to the determination of any court, governmental or regulatory body or
arbitrator, and amounts required to be paid in connection with any compromise or
settlement consented to by the Indemnitee, shall be borne by the Indemnifying
Party.  Except as otherwise provided in the immediately preceding sentence, the
Indemnitee may not settle or compromise any claim over the objection of the
Indemnifying Party.  In any event, the Indemnitee and the Indemnifying Party may
participate, at their own expense, in (but the Indemnitee may not control) the
defense of such Asserted Liability.  If the Indemnifying Party chooses to defend
any claim, the Indemnitee shall make available to the Indemnifying Party any
books, records or other documents within its control that are necessary or
appropriate for such defense.

 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1           Survival of Representations, Warranties and Agreements.  All
representations, warranties and statements made by a Party in this Agreement or
in any document or certificate delivered pursuant hereto shall survive the
Closing Date.  Each of the Parties hereto is executing and carrying out the
provisions of this Agreement in reliance upon the representations, warranties
and covenants and agreements contained in this Agreement or at the Closing of
the transactions herein provided for and not upon any investigation which it
might have made or any representation, warranty, agreement, promise or
information, written or oral, made by the other Party or any other person other
than as specifically set forth herein.
 
8.2           Access to Books and Records.  During the course of this
transaction through Closing, the Seller agrees to make available for inspection
all Company corporate books, records and assets, and otherwise afford the Buyer
and its respective representatives, reasonable access to all documentation and
other information concerning the business, financial and legal conditions of the
Company for the purpose of conducting a due diligence investigation
thereof.  Such due diligence investigation shall be for the purpose of
satisfying each Party as to the business, financial and legal condition of the
Company for the purpose of determining the desirability of consummating the
proposed transaction.  The Parties further agree to keep confidential and not
use for their own benefit, except in accordance with this Agreement any
information or documentation obtained in connection with any such investigation.
 
12

--------------------------------------------------------------------------------


8.3           Further Assurances.  If, at any time after the Closing, the
Parties hereby mutually agree that any further deeds, assignments or assurances
in law or any other things are necessary, desirable or proper to complete the
transactions contemplated hereby in accordance with the terms of this Agreement
or to vest, perfect or confirm, of record or otherwise, the title to any
property or rights of the Parties hereto, the Parties agree that their proper
officers and directors shall execute and deliver all such proper deeds,
assignments and assurances in law and do all things necessary, desirable or
proper to vest, perfect or confirm title to such property or rights and
otherwise to carry out the purpose of this Agreement, and that the proper
officers and directors the Parties are fully authorized to take any and all such
action.
 
8.4           Notice.  All communications, notices, requests, consents or
demands given or required under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered to, or received by prepaid
registered or certified mail or recognized overnight courier addressed to, or
upon receipt of a facsimile sent to, the Party for whom intended, as follows, or
to such other address or facsimile number as may be furnished by that Party by
notice in the manner provided herein:
 
If to Buyer:


George Elliott
Kifissias 36 Maroussi
Athens Greece 151 25
Tel:003 0210 6846943
Fax: 003 0210 6846083


If to Seller:


Trinad Capital Master Fund, Ltd.
2121 Avenue of the Stars
Suite 2550
Los Angeles, CA 90067
Attn: Jay Wolf
Tel: 310-601-2500
Fax:  310-277-2741


8.5           Entire Agreement.  This Agreement, the Exhibits and Schedules
hereto and any instruments and agreements to be executed pursuant to this
Agreement, set forth the entire understanding of the Parties hereto with respect
to its subject matter, merges and supersedes all prior and contemporaneous
understandings with respect to its subject matter and may not be waived or
modified, in whole or in part, except by a writing signed by each of the Parties
hereto.  No waiver of any provision of this Agreement in any instance shall be
deemed to be a waiver of the same or any other provision in any other
instance.  Failure of any Party to enforce any provision of this Agreement shall
not be construed as a waiver of its rights under such provision.
 
8.6           Successors and Assigns.  This Agreement shall be binding upon,
enforceable against and inure to the benefit of, the Parties hereto and their
respective heirs, administrators, executors, personal representatives,
successors and assigns, and nothing herein is intended to confer any right,
remedy or benefit upon any other person.  This Agreement may not be assigned by
the Seller except with the prior written consent of the Buyer.  This Agreement
and all of the obligations of the Seller may be assigned by the Buyer without
the prior notice to the Seller or written consent of the Seller and upon
assignment, all of the rights and obligations of Buyer shall be the rights and
obligations of the Buyer’s designated assignee.
 
13

--------------------------------------------------------------------------------


8.7            Governing Law.  This Agreement shall in all respects be governed
by and construed in accordance with the laws of the State of Delaware that are
applicable to agreements made and fully to be performed in such state, without
giving effect to conflicts of law principles.
 
8.8            Construction.  Headings contained in this Agreement are for
convenience only and shall not be used in the interpretation of this
Agreement.  References herein to Articles, Sections and Exhibits are to the
articles, sections and exhibits, respectively, of this Agreement.  The Schedules
hereto are hereby incorporated herein by reference and made a part of this
Agreement.  As used herein, the singular includes the plural, and the masculine,
feminine and neuter gender each includes the others where the context so
indicates.
 
8.9            Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, this Agreement
shall be interpreted and enforceable as if such provision were severed or
limited, but only to the extent necessary to render such provision and this
Agreement enforceable.
 
8.10          Arbitration.  Any controversy arising out of, connected to, or
relating to any matters herein of the transactions with the Parties hereto on
behalf of the undersigned, or this Agreement, or the breach thereof, including,
but not limited to any claims of violations of federal and/or state securities
laws, banking statutes, consumer protection statutes, federal and/or state
anti-racketeering (e.g. RICO) claims as well as any common law claims and any
state law claims of fraud, negligence, negligent misrepresentations, and/or
conversion, or the laws of any territory, country or jurisdiction, shall be
settled by arbitration; and in accordance with this paragraph any judgment on
the arbitrator’s award may be entered in any court having jurisdiction
thereof.  In the event of such a dispute, each Party agrees to arbitration
conducted through the auspices of American Arbitration Association.  Venue for
any action shall lie in the State of New York, U.S.A.
 
8.11          Confidentiality; Public Disclosure.  Except as otherwise required
by law, stock exchange, listing agency or similar body, each of the Parties
hereto hereby agrees that the information obtained pursuant to the negotiation
and execution of this Agreement shall be treated as confidential and not be
disclosed to third parties who are not agents of one of the Parties to this
Agreement.
 
8.12          Notification of Certain Matters.  Each Party shall give prompt
notice to the other of (i) the occurrence or non-occurrence of any event, the
occurrence or non-occurrence of which is likely to cause any representation or
warranty of such party contained in this Agreement to be untrue or inaccurate
and (ii) any failure of such Party to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder;
provided, however, that the delivery of any notice pursuant to this
Section shall not limit or otherwise affect any remedies available to the Party
receiving such notice.  Further, disclosure pursuant to this Section shall not
be deemed to amend or supplement the Schedules hereto or prevent or cure any
misrepresentations, breach of warranty or breach of covenant.
 
8.13          Currency.  The parties hereto agree that all monetary amounts set
forth herein are referenced in United States dollars, unless otherwise stated.
 
8.14          Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the Party drafting such agreement or
document.
 
8.15          Counterparts.  This Agreement may be executed in counterparts and
by facsimile signatures.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.  All such counterparts shall together constitute one
and the same instrument.
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement as of
the date first set forth above.



 
BUYER:
                           
George Elliott
   
/s/ George Elliott
                                   
SELLER:
           
TRINAD CAPITAL MASTER FUND, LTD.
                 
By:
Jay A. Wolf
   
 
/s/ Jay A. Wolf
 





 
 

--------------------------------------------------------------------------------

